USCA11 Case: 21-13386    Date Filed: 02/25/2022   Page: 1 of 8




                                       [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                  ____________________

                        No. 21-13386
                  Non-Argument Calendar
                  ____________________

UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
versus
ROY M. BELFAST, JR.,
a.k.a. Chuckie Taylor,
a.k.a. Charles McArthur Emmanuel,
a.k.a. Charles Taylor, Jr.,
a.k.a. Charles Taylor, II,


                                        Defendant-Appellant.
USCA11 Case: 21-13386         Date Filed: 02/25/2022     Page: 2 of 8




2                       Opinion of the Court                 21-13386

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
             D.C. Docket No. 1:06-cr-20758-CMA-1
                    ____________________

Before JILL PRYOR, NEWSOM, and LAGOA, Circuit Judges.
PER CURIAM:
       Roy M. Belfast, Jr., a pro se federal prisoner, appeals follow-
ing the district court’s denial of his self-styled “motion of general
challenge to loss of courts jurisdiction,” which he filed in his crimi-
nal case years after entry of a final judgment, and in which he
sought post-conviction relief. The government has now moved for
summary affirmance of that ruling.
                                  I.
       The record shows that Belfast is serving a 1,164-month total
sentence following his conviction in 2009 on charges of conspiracy
to commit torture, conspiracy to use, carry, and possess firearms
during and in relation to a crime of violence, torture, and using,
carrying, and possessing a firearm during and in relation to a crime
of violence, all relating to his role in torturing individuals while he
was in Liberia. See generally United States v. Belfast, 611 F.3d 783
(11th Cir. 2010).
      Before the present proceeding, Belfast had filed several post-
conviction motions for relief, including 28 U.S.C. § 2255 motions
USCA11 Case: 21-13386               Date Filed: 02/25/2022       Page: 3 of 8




21-13386                     Opinion of the Court                           3

to vacate, where he argued that he had not acted “under color of
law” in Liberia and that the government had not established he had
acted in a conspiracy, meaning he was actually innocent of his con-
spiracy to convict torture offense. Belfast’s most recent motion to
vacate was pending before the district court in a separate civil pro-
ceeding, based on this Court granting him leave to file a successive
motion in light of the Supreme Court’s decision in United States v.
Davis, 139 S. Ct. 2319 (2019), when Belfast filed the present self-
styled motion entitled “general challenge to loss of courts jurisdic-
tion” in his criminal case. 1
        In the “general challenge to loss of courts jurisdiction” mo-
tion, Belfast argued that the government only showed that he had
committed torture, not that he conspired to do so. Further, he as-
serted that because his remaining convictions were predicated on
his conspiracy charge, his entire judgment was invalid due to the
district court’s loss of jurisdiction. Finally, he also contended that
he did not act under “color of law.”
        The district court denied the motion in a paperless order. It
explained that Belfast had “a civil case in which he is presently filing
other motions; those will be ruled in that civil case.” It also stated
that it was “not aware of its jurisdiction to entertain the present
Motion.”




1   The district court ultimately denied the motion to vacate.
USCA11 Case: 21-13386            Date Filed: 02/25/2022         Page: 4 of 8




4                         Opinion of the Court                      21-13386

        Belfast appealed, pro se, and again argues that his criminal
case was devoid of evidence showing he acted in a conspiracy or
that he acted “under color of law.” As such, he asserts that the dis-
trict court lacked jurisdiction to convict him on that count, which
renders his entire 2009 judgment void.
        The government moves for summary affirmance and to stay
the briefing schedule, arguing that Belfast’s motion represented a
collateral attack on one or more of his prior convictions, that the
district court correctly determined that it lacked jurisdiction to hear
that, and that the district court could adequately deal with a chal-
lenge to his convictions in the civil proceeding.
                                      II.
        Summary disposition is appropriate, in part, where “the po-
sition of one of the parties is clearly right as a matter of law so that
there can be no substantial question as to the outcome of the case,
or where, as is more frequently the case, the appeal is frivolous.”
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969). 2
       We review issues of subject matter jurisdiction de novo.
Univ. of S. Alabama v. Am. Tobacco Co., 168 F.3d 405, 408 (11th
Cir. 1999).



2In Bonner v. City of Prichard, 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc),
this Court adopted as binding precedent all decisions of the former Fifth Cir-
cuit handed down prior to October 1, 1981.
USCA11 Case: 21-13386         Date Filed: 02/25/2022     Page: 5 of 8




21-13386                Opinion of the Court                         5

        District courts shall liberally construe pro se filings and may
recharacterize a pro se litigant’s motion. Tannenbaum v. United
States, 148 F.3d 1262, 1263 (11th Cir. 1998); Castro v. United States,
540 U.S. 375, 381 (2003) (“Federal courts sometimes will ignore the
legal label that a pro se litigant attaches to a motion and recharac-
terize the motion in order to place it within a different legal cate-
gory.”). Accordingly, courts are obligated to “look behind the la-
bel” of pro se inmate filings to determine whether they are cogniza-
ble under “a different remedial statutory framework.” United
States v. Jordan, 915 F.2d 622, 624–25 (11th Cir. 1990).
                                 III.
         The primary method of collateral attack on a federal sen-
tence is pursuant to 28 U.S.C. § 2255. Jordan, 915 F.2d at 629. Sec-
tion 2255 permits a prisoner to contest his sentence by motion on
the ground that the court was without jurisdiction to impose such
a sentence. Amodeo v. Coleman, 984 F.3d 992, 996 (11th Cir.
2021). The district court is permitted to provide the specified relief
if it finds that the judgment was rendered without jurisdiction, or
when there was such a denial of constitutional rights to the pris-
oner that the judgment is vulnerable to collateral attack. Id. The
remedy for a successful § 2255 claim would be to discharge the pris-
oner, grant a new trial, or correct the sentence as may appear ap-
propriate. 28 U.S.C. § 2255(b).
       A federal prisoner who wishes to file a second or successive
motion to vacate, set aside, or correct sentence is required to move
in the appropriate court of appeals for an order authorizing the
USCA11 Case: 21-13386        Date Filed: 02/25/2022    Page: 6 of 8




6                      Opinion of the Court               21-13386

district court to consider such a motion. See id. § 2255(h) (cross-
referencing 28 U.S.C. § 2244). A three judge panel of the court of
appeals may grant such authorization only if the proposed motion
contains claims premised on either (1) “newly discovered evidence
that, if proven and viewed in light of the evidence as a whole,
would be sufficient to establish by clear and convincing evidence
that no reasonable factfinder would have found the movant guilty
of the offense,” or (2) “a new rule of constitutional law, made ret-
roactive to cases on collateral review by the Supreme Court, that
was previously unavailable.” Id. § 2255(h)(1)–(2). “The court of
appeals may authorize the filing of a second or successive applica-
tion only if it determines that the application makes a prima facie
showing that the application satisfies the requirements of this sub-
section.” Id. § 2244(b)(3)(C); see also Jordan v. Sec’y, Dep’t of
Corrs., 485 F.3d 1351, 1357–58 (11th Cir. 2007) (explaining that our
determination that an applicant has made a prima facie showing
that the statutory criteria have been met is simply a threshold de-
termination).
       A federal prisoner, however, may not raise a repeat
§ 2255 claim that was raised in his first § 2255 motion. See Ran-
dolph v. United States, 904 F.3d 962, 964 (11th Cir. 2018). "[A]
claim is the same where the basic gravamen of the argument is the
same, even where new supporting evidence or legal arguments are
added." In re Baptiste, 828 F.3d 1337, 1339 (11th Cir. 2016).
       Procedurally, federal courts also have the power to manage
their dockets. See Young v. City of Palm Bay, 358 F.3d 859, 863–
USCA11 Case: 21-13386          Date Filed: 02/25/2022       Page: 7 of 8




21-13386                 Opinion of the Court                           7

64 (11th Cir. 2004); see also Smith v. Psychiatric Sols., Inc., 750 F.3d
1253, 1262 (11th Cir. 2014) (“District courts have ‘unquestionable
authority to control their own dockets[,]’ . . . [which] includes
broad discretion in deciding how best to manage the cases before
them.”). We will review a district court’s decision on how to man-
age its docket for an abuse of discretion. See Young, 358 F.3d at
863–64.
        Here, Belfast’s appeal is meritless. First, to the extent the
district court’s decision to deny his motion was based on his ability
to file the same motion in the civil case, or the pendency of similar
motions in that case, that was a reasonable determination given the
events described above and was, therefore, not an abuse of discre-
tion.
         Second, to the extent Belfast’s motion constituted a separate
collateral attack upon one or more of his 2009 convictions under §
2255, it was successive, and he did not receive permission from us
to file it, so the district court lacked jurisdiction to consider it. Spe-
cifically, as he was essentially attacking the jurisdiction of the dis-
trict court to convict him, that constituted a collateral attack under
§ 2255. Amodeo, 984 F.3d at 996; Jordan, 915 F.2d at 629. As such,
he was required to apply to us for an order authorizing a motion to
vacate. See § 2255(h). He did not do so. Therefore, the district
court did not have jurisdiction to consider the motion and it
properly reached that conclusion in its order.
      Finally, even if Belfast’s present appeal is liberally construed
as an application for leave to file a successive motion, we lack
USCA11 Case: 21-13386        Date Filed: 02/25/2022     Page: 8 of 8




8                      Opinion of the Court                21-13386

jurisdiction to grant it, because he seeks to repeat claims he raised
previously. As noted above, he argued in his previous § 2255 mo-
tions that the district court had not proved that he had acted “under
color of law” and that the district court had not proven his conspir-
acy counts. As such, he presented the same legal argument he has
in previous motion. Randolph, 904 F.3d at 964; Baptiste, 828 F.3d
at 1339. Therefore, even if we construe his arguments as a request
for leave to file a successive § 2255 motion, we would have to dis-
miss such an application.
       Accordingly, because the government’s position is “clearly
right as a matter of law,” we GRANT its motion for summary af-
firmance and DENY as moot its motion to stay the briefing sched-
ule. See Groendyke Transp., 406 F.2d at 1162.